


109 HR 5558 IH: Stormwater Enforcement and Permitting

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5558
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Mr. Duncan (for
			 himself, Mr. Young of Alaska,
			 Mr. Mica, Mr. Baker, Mr.
			 DeFazio, Mr. Gary G. Miller of
			 California, Ms. Berkley,
			 Mr. Shuster,
			 Mr. Boozman,
			 Mr. Westmoreland,
			 Mr. Boustany,
			 Mr. Peterson of Minnesota,
			 Mr. Akin, Mr. Davis of Tennessee,
			 Mr. Scott of Georgia,
			 Mr. Neugebauer,
			 Mrs. Blackburn,
			 Ms. Harris, and
			 Mr. Sessions) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  provide more effective permitting and enforcement mechanisms for stormwater
		  discharges associated with residential construction activity.
	
	
		1.Short titleThis Act may be cited as the
			 Stormwater Enforcement and Permitting
			 Act of 2006.
		2.Greater
			 specificity in information requests and opportunity for corrective
			 action
			(a)Inspections,
			 monitoring, and entrySection
			 308(a)(A)(v) of the Federal Water Pollution Act (33 U.S.C. 1318(a)(A)(v)) is
			 amended—
				(1)by striking
			 other information as he and inserting other information
			 pertaining to such point source as the Administrator; and
				(2)by striking
			 reasonably require and inserting reasonably request
			 within 90 days of the date of the request or such shorter time period as the
			 Administrator determines is necessary to address an imminent and substantial
			 endangerment to public health or welfare or the environment.
				(b)Corrective
			 action for residential construction sitesSection 309 of such Act (33 U.S.C. 1319) is
			 amended by adding at the end the following:
				
					(h)Corrective
				action for residential construction sites
						(1)In
				generalIn the course of an inspection of a site at which a
				residential construction activity is being or will be carried out or based on
				information obtained under section 308(a) relating to such a site, if the
				Administrator or the authorized representative of the Administrator discovers a
				violation of a permit condition relating to such site that has not resulted in
				a discharge of stormwater and provides written notice of such violation to the
				operator of such site, the Administrator or such representative shall provide
				the operator a reasonable opportunity to correct the identified violation
				before initiation of an enforcement action.
						(2)Subsequent
				violationIf the Administrator or the authorized representative
				of the Administrator subsequently inspects or requests information regarding a
				residential construction site for which an opportunity for corrective action
				was provided under paragraph (1) and discovers a violation of the same permit
				condition that was corrected under paragraph (1) or for which such opportunity
				to correct was provided, the operator of such site shall not be provided a
				further opportunity to correct under this subsection before initiation of an
				enforcement action.
						(3)Limitation on
				authority of administratorThe Administrator shall not exercise
				any authority under this section (other than under this subsection) during the
				period that the operator of a residential construction site is provided an
				opportunity to correct a violation of a permit condition that has not resulted
				in the discharge of
				stormwater.
						.
			(c)Limitation on
			 actions during opportunity to correctSection 309(g)(6)(A) of such Act (33 U.S.C.
			 1319(g)(6)(A)) is amended—
				(1)by
			 striking or at the end of clause (ii);
				(2)by inserting
			 or after the comma at the end of clause (iii); and
				(3)by inserting after
			 clause (iii) the following:
					
						(iv)for which the
				Administrator or the authorized representative of the Administrator has
				provided the operator of a residential construction site an opportunity to
				correct under subsection
				(h),
						.
				3.Paperwork
			 limitations for residential construction sitesSection 402(l) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1342(l)) is amended by adding at the end the
			 following:
			
				(3)Stormwater
				runoff from residential construction sites
					(A)In
				generalThe Administrator shall not require a permit, nor shall
				the Administrator directly or indirectly require any State to require a permit,
				under this section for stormwater runoff from any site at which a residential
				construction activity is being or will be carried out if—
						(i)such runoff enters
				a municipal separate storm sewer system that is covered by a permit to which
				subsection (p) applies and the operator of such site is in compliance with
				requirements imposed by the permittee for such system to control stormwater
				runoff; or
						(ii)such site, during
				the period of the residential construction activity, has minimal potential for
				soil erosion caused by rainfall or overland flow due to soil type, geology,
				amount and force of precipitation, and other conditions.
						(B)Minimal potential
				for soil erosion definedFor purposes of this paragraph, a
				residential construction site has minimal potential for soil erosion if the
				erosivity factor for the site during the period of the residential construction
				activity is less than 5 as calculated based on the latest version of the
				revised universal soil loss equation developed by the Department of
				Agriculture, unless the Administrator determines, after notice and an
				opportunity for public comment, that some other technical standard is more
				appropriate to measure the erosivity value of residential construction sites
				and adopts, by regulation, such standard for purposes of this
				paragraph.
					.
		4.Federal
			 enforcementSection 402(p) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1342(p)) is amended by
			 adding at the end the following:
			
				(7)Federal
				enforcement of state permits authorizing stormwater discharges from residential
				construction activity
					(A)In
				generalNotwithstanding subsection (i), the Administrator shall
				not exercise authority under section 309 with respect to a permit, issued by a
				State under a program approved under subsection (b) and authorizing a
				stormwater discharge from a site at which a residential construction activity
				is being or will be carried out, unless one of the following conditions
				applies:
						(i)The Administrator determines that such a discharge has flowed or will flow
				across a State line or onto a Federal facility or Indian tribal lands.
						(ii)Such permit was
				issued under a State program that the Administrator has suspended or withdrawn
				under subsection (c).
						(iii)After taking
				into consideration all of the terms, conditions, and requirements of such
				permit, the Administrator determines that—
							(I)a stormwater
				discharge from such site results in imminent and substantial endangerment to
				public health or welfare or the environment; and
							(II)additional
				actions are likely to be necessary to remove such endangerment.
							(B)Limitation on
				transfers to statesIf the Administrator receives or is awarded a
				fine or penalty for violation of a permit issued under this section by a State
				for a site on which a residential construction activity is being or will be
				carried out through an action brought under section 309 based on any of the
				conditions set forth in clauses (i), (ii), and (iii) of subparagraph (A), the
				Administrator may not transfer, disburse, allocate, or otherwise pay all or any
				part of such fine or penalty to the State that issued the
				permit.
					.
		5.Notification to
			 point source operators at residential construction sitesSection 402(p) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1342(p)) is further amended by adding at the
			 end the following:
			
				(8)Notification of
				permit requirements for stormwater discharges from residential construction
				sites
					(A)Stormwater
				informational pamphlet programNot later than 180 days after the date of
				enactment of this paragraph, the Administrator shall establish, by regulation,
				a program that will provide for development, and distribution to operators of
				residential construction sites, of an informational pamphlet.
					(B)Pamphlet
				contentsUnder the program, operators of residential construction
				sites shall receive an informational pamphlet explaining, at a minimum,
				permitting requirements under this section for stormwater discharges from a
				site at which a residential construction activity is being or will be carried
				out (including the permitting requirements of subsections (a) and (b) and this
				subsection and any applicable regulations issued to carry out this section) and
				fines and penalties that may arise from violations of such requirements. The
				pamphlet shall also include contact information for appropriate permitting
				authorities.
					(C)Deadline for
				pamphlet developmentUnder the program—
						(i)the pamphlet or
				pamphlets shall be developed for distribution not later than 180 days after the
				date of the issuance of the regulation establishing the program;
						(ii)operators of
				residential construction sites shall be informed of the availability of the
				pamphlets; and
						(iii)a pamphlet shall
				be given to an operator of a residential construction site at the earliest
				appropriate point in the process under which the operator is seeking approval
				from a local government to carry out the residential construction
				activity.
						(D)ConsultationThe Administrator shall consult with State
				and interstate water pollution control administrators and other affected
				interests in establishing the
				program.
					.
		6.General
			 permitsSection 402 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1342) is further amended by
			 adding at the end the following:
			
				(r)General permits
				on a state, regional, or nationwide basis
					(1)In
				generalIn carrying out
				responsibilities and functions of the Administrator or a State under a program
				approved under subsection (b) relating to the discharge of pollutants under
				this section, the Administrator or the State may issue a general permit on a
				State, regional, or nationwide basis to cover any category of discharges,
				sludge use, disposal practices, or facilities.
					(2)General permit
				termNo general permit issued under this section shall be for a
				period of more than 5 years after the date of its issuance.
					(3)NoticeBefore
				issuing a general permit under this section, the Administrator or State shall
				provide to the public notice and opportunity to comment on such permit for a
				period of 45 days.
					(4)Review not
				requiredThe Administrator or State is not required to
				specifically review, approve, or provide notice and an opportunity for a public
				hearing and comment on, any application for a discharge under a general permit
				issued under this section.
					(5)Effective period
				for preexisting general permitsAny general permit issued under
				this section by the Administrator or a State before the date of enactment of
				this subsection shall remain in effect under the terms and conditions in effect
				on the date of its
				issuance.
					.
		7.DefinitionsSection 502 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1362) is amended by adding at the end the
			 following:
			
				(25)Residential
				construction activityThe term residential construction
				activity means a construction activity associated with the development
				and construction of housing of any type, including structures accessory or
				appurtenant thereto and any facilities or infrastructure necessary to serve
				such housing.
				(26)OperatorThe
				term operator means, as used with respect to a site at which a
				residential construction activity is being or will be carried out, a person,
				including a governmental entity, that—
					(A)has operational
				control over construction plans and specifications, including the ability to
				make modifications to those plans and specifications; or
					(B)has day-to-day
				operational control over the construction activity that is necessary to ensure
				compliance with any applicable permit conditions and other regulatory
				requirements under this
				Act.
					.
		
